Title: From James Madison to James Anderson, 22 January 1807
From: Madison, James
To: Anderson, James



To all to whom these presents shall come, Greeting:
January 22, 1807

I Certify, That the bearer herof, James Anderson, is a citisen of the United States of America and proceeding to Havana in discharge of a public trust; these are therefore to request all whom it may concern to give him no molestation in going, staying or returning; but on the contrary to afford him security and every friendly accommodation. 
In Faith Whereof, I James Madison, Secretary for the Department of State of the United States of America, have signed these presents, and caused the seal of my office to be affixed hereto, at the city of Washington, this 22d. day of January A.D. 1807 and in the 31st. year of the Independence of the said States.
seal

James Madison

